                                                                           FILED
Case 19-02134-GLT          Doc 200 Filed 09/27/19 Entered 09/27/19 15:28:279/27/19
                                                                              Desc3:10
                                                                                   Mainpm
                                  Document      Page 1 of 5
                                                                           CLERK
                                                                           U.S. BANKRUPTCY
                                                                           COURT - :'3$
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In re:                                             :   Case No. 18-24070-GLT
                                                    :   Chapter 7
 ONE JET, INC.,                                     :
                                                    :
                 Debtor.                            :
                                                    :
                                                    :   Adv. Pro. No. 19-2134-GLT
 WOODY PARTNERS, et al,                             :
                                                    :
                 Plaintiffs,                        :   Related to Dkt. Nos. 101, 165, 166
                                                    :
 v.                                                 :
                                                    :
 MATTHEW R. MAGUIRE, et al.,                        :
                                                    :
                 Defendants.                        :
                                                    :


                                        PRETRIAL ORDER

                 AND NOW, this matter having come before the Court for a hearing on September

 26, 2019 on the Motion to Disqualify Counsel filed by the defendant Robert Lewis [Dkt. No. 101]

 and the responses thereto filed by the plaintiffs Woody Partners [Dkt. Nos. 165, 166], it is hereby

 ORDERED, ADJUDGED, and DECREED that:

                 1.       An evidentiary hearing with respect to this matter has been set for October

 22, 2019 at 2:00 p.m. before Judge Gregory L. Taddonio in Courtroom A, 54th Floor, U.S. Steel

 Tower, 600 Grant Street, Pittsburgh, Pennsylvania 15219. Not more than 2 hours have been set

 aside for this matter.

                 2.       All of the following shall be completed on or before October 11, 2019:

                          2.1.   The parties shall jointly file (i) a Joint Exhibit List identifying all

 exhibits to be offered by each party at the evidentiary hearing; and (ii) a Stipulation of Facts
Case 19-02134-GLT         Doc 200      Filed 09/27/19 Entered 09/27/19 15:28:27               Desc Main
                                      Document      Page 2 of 5


 identifying all undisputed facts that the Court may rely upon when rendering its decision.

 Objections to an exhibit must be referenced on the Joint Exhibit List. Exhibits that do not have an

 objection listed on the Joint Exhibit List will be admitted without further testimony. Any

 objections identified on the Joint Exhibit List will be resolved by the Court prior to the admission

 of the contested exhibit. No documents, other than those listed as proposed exhibits on the Joint

 Exhibit List, will be admitted at the time of the evidentiary hearing unless counsel shows cause for

 their prior non-disclosure. The mere inability to timely locate documents shall not constitute

 cause. This limitation will be strictly enforced.

                         2.2.    Each party shall separately file the following documents related to

 the presentation of their case: (i) a witness list and (ii) all exhibits proposed to be introduced at the

 evidentiary hearing. The list shall include the names and addresses of any witnesses, including

 expert witnesses, and identify the party who intends to call them.

                 3.      Exhibits

                         3.1     Prior to the time set for commencement of the evidentiary hearing,

 all exhibits shall be marked by counsel using exhibit labels. The labels must be marked to show

 whose exhibit it is and must state the date of the hearing. Plaintiffs shall use exhibit letters, and

 defendants shall use exhibit numbers.

                         3.2     Exhibits shall be pre-assembled in three-ring binders not to exceed

 three inches loosely filled with 8.5 x 11 inch paper sheets with each exhibit separately tabbed.

 Oversized sheets should be reduced to 8.5 x 11 inches provided that the clarity of the document is

 not affected. An additional binder shall be used whenever the volume of documents in a binder

 exceeds 450 sheets for a three inch round-ring binder or 600 sheets for a three inch D-ring binder.

 The cover and spine of each binder shall include the following information: (i) title of the binder;



                                                    2
Case 19-02134-GLT         Doc 200     Filed 09/27/19 Entered 09/27/19 15:28:27              Desc Main
                                     Document      Page 3 of 5


 (ii) the case name and number; (iii) the hearing date and time; and (iv) the applicable number

 sequence if more than one binder is produced.

                         3.3    Each exhibit page contained in the binder shall be consecutively

 numbered (i.e., Bates stamped) in the lower right-hand corner of each page of the collective exhibit

 documents, from the first page to the last page, independent of any exhibit identification numbers

 previously placed on a respective exhibit.

                         3.4    Each party shall bring to the evidentiary hearing not less than five

 (5) copies of their bound exhibits to ensure a set is available for the Court, the Clerk, the witness,

 and counsel to each party.

                         3.5    Any exhibits that do not have an objection listed on the Joint Exhibit

 List will be admitted without further testimony. Notwithstanding the admission of any unopposed

 exhibit, the Court, in its sole discretion, may not consider any exhibit not expressly referenced at

 trial or in written submissions.

                         3.6    Counsel are the custodians of their own exhibits throughout the

 evidentiary hearing. The courtroom deputy shall be the custodian of the exhibit sets for the Court,

 Clerk, and witnesses.

                         3.7    At the conclusion of the evidentiary hearing, the courtroom deputy

 will retain two sets of exhibits for the record. Unless the parties make prior arrangements for the

 return of their exhibits with the courtroom deputy, any exhibits in the courtroom deputy’s

 possession shall be destroyed thirty (30) days after the order or judgment resulting from the trial

 becomes final and non-appealable.

                4.       Testimony by Affidavit




                                                   3
Case 19-02134-GLT          Doc 200     Filed 09/27/19 Entered 09/27/19 15:28:27            Desc Main
                                      Document      Page 4 of 5


                          4.1    The parties are encouraged to present direct testimony by way of

 affidavit if possible.

                          4.2    To the extent a party elects to introduce direct testimony by way of

 affidavit or unsworn declaration pursuant to 28 U.S.C. § 1746, the parties shall meet and confer

 prior to the scheduled evidentiary hearing date and resolve any evidentiary objections with respect

 to any such affidavit or declaration.

                          4.3    To the extent a party desires to cross-examine any witness testifying

 by way of affidavit or declaration, such witness must be produced at the evidentiary hearing for

 cross-examination.

                 5.       Presentation of Evidence and Argument

                          5.1    Unless otherwise permitted by the Court, examination of witnesses

 and argument may be conducted from the counsel table or the lectern. In either event, counsel

 shall speak clearly into the microphone at all times.

                          5.2    If necessary to offer, explain, or examine an exhibit, counsel shall

 request leave to approach the bench or the witness.

                 6.       Restrictions on Witnesses

                          6.1    A witness who may testify at the evidentiary hearing shall not be

 permitted to hear the testimony of any other witness prior to testifying and is excluded from the

 courtroom during the evidentiary hearing until after the witness has completed his or her testimony,

 unless the exclusion of the witness is not authorized by Federal Rule of Evidence 615 or the Court

 orders otherwise. A witness who is excluded from the courtroom pursuant to this paragraph also

 is prohibited from reviewing a verbatim record of the testimony of other witnesses at the




                                                   4
Case 19-02134-GLT             Doc 200    Filed 09/27/19 Entered 09/27/19 15:28:27            Desc Main
                                        Document      Page 5 of 5


 evidentiary hearing until after the witness has completed his or her testimony, unless the Court

 orders otherwise.

                            6.2    Unless the Court orders otherwise, after the commencement of the

 evidentiary hearing and until its conclusion, a witness who may testify at the evidentiary hearing

 is prohibited from communicating with anyone about what has occurred in the courtroom during

 the evidentiary hearing. From the time a witness is sworn until his or her testimony is concluded,

 the witness is prohibited from communicating with anyone about the subject matter of the

 witness’s testimony. A witness may, however, communicate with his or her attorney about matters

 of privilege, and may communicate with anyone if the right to do so is guaranteed by the United

 States Constitution.

                   7.       Failure to appear or comply with any provision of this Pretrial Order may

 result in the entry of an order to show cause why the Court should not impose sanctions against

 the party or parties at fault, including, but not limited to: attorneys’ fees, payable to a party or the

 Court; or non-monetary sanctions such as the exclusion of evidence or entry judgment of dismissal

 or default.

                   ENTERED at Pittsburgh, Pennsylvania.




                                                  _________________________________
                                                                            _
                                                 ____________________________________
                                                 GREGORY L.L TADDONIO
                                                 UNITED STATES BANKRUPTCY JUDGE
 Dated: September 27, 2019

 Case administrator to mail to:
 Patrick K. Cavanaugh, Esq.
 Robert O Lampl, Esq.
 James R. Cooney, Esq.
 Ryan J. Cooney, Esq.
 David L. Fuchs, Esq.


                                                    5
